TDCJ Offender Details                                                                             Page 1 of2

                                                                                       ^,l04-f*2-
trlTEXAS: DEPARIPEMT Of CRIMINAL. JUSTICE                         WMI'Mi'iH             New Offender Search




 Offender Information Details

   Return to Search list




 SID Number:                                 04088120

 TDCJ Number:                                01764301

 Name:                                       ADAMS.RICKY LYNN

 Race:                                        B

 Gender:                                      M

 DOB:                                         1963-11-16

 Maximum Sentence Date:                       2036-04-23

 Current Facility:                            MAC STRINGFELLOW

 Projected Release Date:                      2036-04-23

 Parole Eligibility Date:                     2021-04-23

 Offender Visitation Eligible:                YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a visit.



 SPECIAL INFORMATION FOR SCHEDULED RELEASE:


 Scheduled Release Date:                    Offender is not scheduled for release at this time.


 Scheduled Release Type:                    Will be determined when release date is scheduled.


 Scheduled Release Location:                Will be determined when release date is scheduled.




    Parole Review Information

 Offense History:
    Offense                       Sentence        „   4  ~    M       Sentence (YY-MM-
     Date
                     Offense
                                     Date
                                                  County Case No.              DD\
                                                           T


http://offender.tdcj .texas.gov/OffenderSearch/offenderDetail.action?sid=04088120                  7/27/2015